This is an action by appellants against appellees for the specific performance of a contract for the exchange of real estate. From a decree in favor of the defendants, the plaintiffs appeal.
In June, 1926, the parties entered into a written contract reciting that appellees were the owners of "property known as No. 2259 North Alabama street," and that appellant, Oba Nail, was the owner of "property known as No. 3017 North Talbott avenue," and that appellees agreed to exchange their property for the property owned by Nail.
There is nothing in the contract indicating where the property of either party is located. Neither the county nor state is given, and there is nothing from which the location can be inferred. There is no attempt to describe the property except by giving the street number as above indicated.
The trial court correctly held that the description was *Page 701 
so indefinite that specific performance could not be demanded.
Affirmed.